DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites steps of obtaining a plurality of models for modeling historical data associated with the operation of the electrical power grid, generating a plurality of input probability distributions representing predicted inputs to a complex system optimization based on the plurality of models for scheduling power production and transmission across the electrical power grid according to day-ahead and real-time schedules, simulating execution of the complex system optimization for each of the multiple input probability distributions to generate respective output probability distributions of predicted deltas between the day-ahead and real-time schedules as predicted, determining a control input for submission to the ISO representing nodal corrections to supply and demand that maximize scheduling efficiency based on the probability distributions of the predicted deltas, those steps cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claim include the additional elements such as an Independent System Operator (ISO) for controlling production schedules of generators in the electric grid based in part on the submitted the control input. However, those additional elements include the Independent System Operator (ISO) is recited at a high-level of generality (i.e., as a generic computing system performing a generic function of controlling production schedules of generators in the electric grid such that it amounts no more than mere instructions to apply the exception using a generic component.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an Independent System Operator (ISO) for performing a generic function of controlling production schedules of generators in the electric grid based in part on the submitted the control input amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Independent claim 8 recites steps of obtaining a plurality of models for modeling historical data associated with the operation of the electrical power grid, generating a plurality of input probability distributions representing predicted inputs to a complex system optimization based on the plurality of models for scheduling power production and transmission across the electrical power grid according to day-ahead and real-time schedules, simulating execution of the complex system optimization for each of the multiple input probability distributions to generate respective output probability distributions of predicted deltas between the day-ahead and real-time schedules as predicted, determining a control input for submission to the ISO representing nodal corrections to supply and demand that maximize scheduling efficiency based on the probability distributions of the predicted deltas, those steps cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claim include the additional elements such as a non-transitory computer-readable storage medium for storing instructions for generating a control input and an Independent System Operator (ISO) for controlling production schedules of generators in the electric grid based in part on the submitted the control input. However, those additional elements include non-transitory computer-readable storage medium  and the Independent System Operator (ISO) is recited at a high-level of generality (i.e., as a generic computing system performing a generic function of controlling production schedules of generators in the electric grid such that it amounts no more than mere instructions to apply the exception using a generic component.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an Independent System Operator (ISO) for performing a generic function of controlling production schedules of generators in the electric grid based in part on the submitted the control input amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Independent claim 15 recites steps of obtaining a plurality of models for modeling historical data associated with the operation of the electrical power grid, generating a plurality of input probability distributions representing predicted inputs to a complex system optimization based on the plurality of models for scheduling power production and transmission across the electrical power grid according to day-ahead and real-time schedules, simulating execution of the complex system optimization for each of the multiple input probability distributions to generate respective output probability distributions of predicted deltas between the day-ahead and real-time schedules as predicted, determining a control input for submission to the ISO representing nodal corrections to supply and demand that maximize scheduling efficiency based on the probability distributions of the predicted deltas, those steps cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claim include the additional elements such as one or more processors, a non-transitory computer-readable storage medium, and an Independent System Operator (ISO) for controlling production schedules of generators in the electric grid based in part on the submitted the control input. However, those additional elements include one or more processors, a non-transitory computer-readable storage medium, and the Independent System Operator (ISO) is recited at a high-level of generality (i.e., as a generic computing system performing a generic function of controlling production schedules of generators in the electric grid such that it amounts no more than mere instructions to apply the exception using a generic component.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an Independent System Operator (ISO) for performing a generic function of controlling production schedules of generators in the electric grid based in part on the submitted the control input amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent Claim 2 recites steps of performing a conversion of the plurality of models to a set of executable instructions, translating the set of executable instructions to a set of computation graphs, and executing the set of computation graphs to obtain the plurality of input probability distributions, those steps cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent Claim 3 recites step of executing the set of computation graphs comprises executing the set of computation graphs in parallel cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent Claim 4 recites step of executing an optimization algorithm approximating the complex system optimization executed by the ISO cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent Claim 5 recites step of executing a surrogate model modeling a relationship between inputs and outputs of the complex system optimization executed by the ISO cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent Claim 6 lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent Claim 7 lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent Claim 9 recites steps of performing a conversion of the plurality of models to a set of executable instructions, translating the set of executable instructions to a set of computation graphs, and executing the set of computation graphs to obtain the plurality of input probability distributions, those steps cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent Claim 10 recites step of executing the set of computation graphs comprises executing the set of computation graphs in parallel cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent Claim 11 recites step of executing an optimization algorithm approximating the complex system optimization executed by the ISO cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent Claim 12 recites step of executing a surrogate model modeling a relationship between inputs and outputs of the complex system optimization executed by the ISO cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent Claim 13 lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent Claim 14 lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent Claim 16 recites steps of performing a conversion of the plurality of models to a set of executable instructions, translating the set of executable instructions to a set of computation graphs, and executing the set of computation graphs to obtain the plurality of input probability distributions, those steps cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent Claim 17 recites step of executing the set of computation graphs comprises executing the set of computation graphs in parallel cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent Claim 18 recites step of executing an optimization algorithm approximating the complex system optimization executed by the ISO cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent Claim 19 recites step of executing a surrogate model modeling a relationship between inputs and outputs of the complex system optimization executed by the ISO cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The claim lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Dependent Claim 20 lacks any additional elements which may serve to integrate it into a practical application or amount to significantly more than the abstract idea itself.
Allowable Subject Matter
Claims 1-20 are allowable over the prior art since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination discloses or suggests the combination of limitations specified in the independent claims.
Specifically, the closest prior art includes:
Steven et al. (US 20130245847 A1), discloses system and method for generating suggested operating schedules for energy assets that include a controllable energy asset, using an objective function. The objective function is determined based on a dynamic simulation model of the energy profile of the energy assets. The dynamic simulation model is adaptive to physical changes in the energy assets based at least in part on a physical model of the thermodynamic property of the at least one energy asset and at least in part on data representative of an operation characteristic of the controllable energy asset, a thermodynamic property of the energy assets, and/or a projected environmental condition.
Chen et al. (US 10152683 B2), discloses system and method of demand response (DR) assessment may include reading energy economics data from a third party for an interval of a DR event period. The energy economics data may include a day-ahead demand, a day-ahead locational marginal pricing (LMP), and a real-time LMP and estimating a real-time energy demand for the interval. Based on the energy economics data and the estimated real-time energy demand, t determining a demand imbalance for the interval. And calculating a cost of a DR event that exploits the demand imbalance. Also include selecting an energy curtailment request amount for the interval that optimizes profitability of the DR event.
Mokhtari et al. (US 20140277797 A1), a system and method that computes the day-ahead, day-of, and real-time schedules for generation, demand response, and storage resources, while taking into account bilateral contracts and market-based trade opportunities. In day-ahead and day-of operations, the invention may produce periodic schedules on any range of time interval, including on an hourly, half-hourly, quarter-hourly, or any other user configurable time interval. In real-time operations, the schedules are ideally produced on much shorter intervals to reflect the real-time nature of the data being observed and reported--such intervals comprising of 1 to 15 minutes, but ideally 5 minutes using computer algorithms for automated computations and information exchange. The day-ahead and day-of calculations comprise of the determination of the optimal hourly schedule of Power Resources to meet demand and to assure appropriate levels of system operating reserve, as required, are available.
However, none of the references taken individually or in combination teaches the combination of limitations found in the independent claims.  Specifically the cited references do not teach “generating, based on the plurality of models, a plurality of input probability distributions representing predicted inputs to a complex system optimization executed by an Independent System Operator (ISO) for scheduling power production and transmission across the electrical power grid according to day-ahead and real-time schedules; simulating execution of the complex system optimization for each of the multiple input probability distributions to generate respective output probability distributions of predicted deltas between the day-ahead and real-time schedules as predicted to be determined by the ISO; determining a control input for submission to the ISO representing nodal corrections to supply and demand that maximize scheduling efficiency based on the probability distributions of the predicted deltas; and submitting the control input to the optimization system of the ISO, wherein the ISO controls production schedules of generators in the electric grid based in part on the control input”, when considered in view of the other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115